DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure differential sensor comprising first and second pressure sensors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bottom of the filter housing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a bottom of the filter housing”.
Claim 10 recites the limitation "the bottom of the filter housing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a bottom of the filter housing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapur US 2003/0127384.

Claim 1, Kapur teaches a filtration system comprising: a filter head (2) having an inlet (3) and an outlet (4), a filter housing (9) removably connected to the filter head and defining a filter compartment (17); a filter element (12) positioned in the filter compartment, the filter element having a first endplate (20), a second end plate (42), and filter media positioned between the first and second endplates, and a pressure differential sensor (40) positioned at a location of the filter housing substantially opposite the filter head, the pressure differential sensor extending into an interior of the filter element (fig. 1-2).
Claim 10, Kapur further teaches the pressure differential sensor is positioned at a bottom of the filter housing (fig. 1-2).
Claims 11-12 recite only intended uses of the filtration system and do not provide any further structural limitations to the apparatus. Kapur does teach the filtration system being for a lubricant (abstract).

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. US 6,068,762.

Claim 1, Stone teaches a filtration system comprising: a filter head (26, 27) having an inlet and an outlet, a filter housing (12, 16) removably connected to the filter head and defining a filter compartment; a filter element (56,58) positioned in the filter compartment, the filter element having a first endplate (72), a second end plate (74), and filter media positioned between the first and second endplates, and a pressure differential sensor (164, 198) positioned at a location of the filter housing substantially opposite the filter head, the pressure differential sensor extending into an interior of the filter element (fig. 1-5).
	Claims 2-8 and 10, Stone further teaches a sensor housing (144), the pressure differential sensor is received within a cavity of the sensor housing (fig. 1-5); the sensor housing has a first opening (152) on a dirty side of the filter media that is in fluid communication with the pressure differential sensor and a second opening (180) on a clean side of the filter media that is in fluid communication with the pressure differential sensor and the pressure differential sensor senses the pressure difference between the first opening and the second opening (fig. 1-5); the sensor housing includes an externally threaded portion (the collar 48 is located on a radial external portion of the sensor housing and is threaded col. 5, lines 13-26) that forms a threaded connection with a bottom of the filter housing (fig. 1-5); the sensor housing extends into the interior of the filter element through an opening in the second end plate, the sensor housing includes a seal (150) that forms a seal between the second end plate and the sensor 
Claims 11-12 recite only intended uses of the filtration system and do not provide any further structural limitations to the apparatus. Stone does teach the filtration system being for a lubricant (col. 2, lines 11-28).

Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiting US 3,103,952.

Claim 1, Whiting teaches a filtration system comprising: a filter head (10) having an inlet (12) and an outlet (14), a filter housing (18) removably connected to the filter head and defining a filter compartment; a filter element (28) positioned in the filter compartment, the filter element having a first endplate, a second end plate, and filter media positioned between the first and second endplates, and a pressure differential sensor (42, 44, 46, 56) positioned at a location of the filter housing substantially opposite the filter head, the pressure differential sensor extending into an interior of the filter element (fig. 1-3).
	Claims 2, Whiting further teaches a sensor housing (32), wherein the pressure differential sensor is received within a cavity of the sensor housing (fig. 1-3); the sensor housing has a first opening (52) on a dirty side of the filter media in fluid communication 
Claims 11-12 recite only intended uses of the filtration system and do not provide any further structural limitations to the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur US 2003/0127384 in view of Beard et al. US 7,308,829.

Kapur teaches the filtration system of claim 1 where the pressure differential sensor will inherently have a sensor housing and the pressure differential sensor is a conventional type that is connected to a bottom of the filter housing, the sensor housing extends into the interior of the filter element through an opening in the second endplate, and including a seal (41) that forms a seal between the second endplate and the sensor housing, the seal preventing fluid flow from bypassing the filter media through the opening in the second endplate but does not teach the specific structure of the sensor (paragraph 25).
	Beard teaches a conventional pressure differential sensor (10) comprising a sensor housing (60) with a pressure differential sensor (62, 64) received within a cavity of the sensor housing, the sensor housing having a first opening (72) on a dirty side of a filter media, that is in fluid communication with the sensor and a second opening (74) on a clean side of the filter media and in fluid communication with the sensor, the sensor senses the pressure difference between the first and second openings, the sensor housing including an externally threaded portion (71) forming a threaded connection with a housing, the sensor housing includes a seal (139) that prevents fluid from bypassing the filter media (fig. 1-8). Given that Kapur teaches the use of a conventional pressure sensor one of ordinary skill in the art would look to the prior art, such as that of Beard, for a teaching of the specific structure of a conventional pressure sensor. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,119,367		Barnes et al.
US 2012/0217191		Groner et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778